Citation Nr: 1802574	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for headaches, claimed as traumatic brain injury (TBI), prior to September 10, 2014.

2.  Entitlement to a separate compensable rating for residuals of TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection for muscle contraction headaches and lightheadedness (also claimed as residuals of heat injury with headaches, and traumatic brain injury), and assigned a noncompensable disability rating of 0 percent, finding that the Veteran's headaches were not shown to be prostrating attacks, effective June 1, 2007.  The Veteran timely appealed and requested a hearing.  

A Travel Board hearing was held in March 2013.  The Veteran testified at the hearing, and a transcript of that proceeding is of record.  In February 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board and therefore, unable to participate in any decision made on the appeal.  The Veteran was given an opportunity to appear at a hearing before another VLJ who would decide the claim.  However, he responded in March 2014 that he did not wish to testify at an additional hearing, and asked that his case be considered on the evidence of record.

In June 2014, the Board remanded the issue of entitlement to a higher rating for the Veteran's headaches to the RO for further development, to include a VA examination to determine the severity of impairments due to muscle contraction headaches and lightheadedness prior to October 23, 2008 (the effective date VA amended the Schedule for Rating Disabilities that provided detailed and updated criteria for evaluating residuals of TBI, and the severity of TBI residuals since October 23, 2008.
 
After review of the results of a September 2014 VA examination, and additional evidence obtained pursuant to the Board's remand, the RO issued a rating decision that assigned a 30 percent evaluation for the Veteran's muscle contraction headaches and lightheadedness, finding that the characteristic prostrating attacks occurred on an average of once a month over the last several months.  The RO assigned an effective date of September 10, 2014, finding this was the date the RO had factual documentation showing a worsening of migraine headaches.  

In October 2015, finding that a remand was necessary to ensure compliance with the Board's prior remand instructions, the Board again remanded the issue concerning the Veteran's headaches, this time entitling the claim as "entitlement to an initial compensable disability rating, and a disability rating in excess of 30 percent from September 10, 2014 for service connected muscle contraction headaches and lightheadedness, also claimed as traumatic brain injury."  Following evidentiary development, a Supplementary Statement of the Case (SSOC) was issued in February 2016 that denied a disability rating in excess of 30 percent for service connected muscle contraction headaches and lightheadedness, also claimed as TBI.

In May 2016, the Board granted a disability rating of 10 percent for headaches for the period from June 1, 2007, through September 9, 2014; granted a disability rating of 50 percent for headaches for the period from September 10, 2014 forward; and, denied an additional compensable rating for residuals of TBI.   

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred by failing to discuss favorable evidence of record in evaluating whether a rating higher than 10 percent for headaches prior to September 2014 was warranted, and whether a separate rating for residuals of TBI was warranted.  The Court granted the JMR in March 2017, vacating those portions of the Board's May 2016 decision that denied entitlement to a rating higher than 10 percent for headaches prior to September 10, 2014, and denied entitlement to a separate compensable rating for residuals of TBI.  Those two matters were remanded for readjudication.  

The Board remanded the claims in a June 2017 decision to afford the Veteran a VA examination to determine the severity and manifestations of his TBI residuals, and to address whether any cognitive deficiencies are due to TBI, PTSD, depression, dysthymia, post-concussion syndrome, or any other cause.

The issues of entitlement to a separate compensable rating for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, from June 1, 2007, to September 10, 2014, the frequency and severity of the Veteran's headaches have more nearly approximated a level of impairment consistent with prostrating monthly attacks.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for service-connected headaches have been met from June 1, 2007, to September 10, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service connected for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under DC 8100, a 10 percent disability rating is assigned when headaches with characteristic prostrating attacks occur, averaging one in 2 months over the last several months.  If headaches with characteristic prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive a 50 percent disability rating, which is the maximum provided under DC 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), DC 8100.

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

In this case, the Veteran is competent to describe the pain he experiences as a result of his headaches as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  To that end, his post-military medical records reflect that he consistently reported daily and weekly headaches manifesting sharp, frontal pain and dull throbbing or pounding, usually of short duration.  Complaints of light-headedness, visual impairments, and occasional nausea and vomiting were also described.  See January 2008 VA records, May 2008 VA examination, June 2011 VA records, March 2013 hearing testimony, May 2013 VA records, October 2013 VA records, September 2014 VA examination, and December 2015 VA examination.  

During his March 2013 hearing, the Veteran testified that he has to lie down because of his headaches at least ten times per month.  He recounted a visit to the emergency department in winter 2010 due to severe pain with visual impairment where the clinician prescribed bed rest.  On that occasion, he remained in bed for two days due to the pain.  Although there is no medical record of this hospital visit, the Veteran stated that he brought his private treatment records to his VA doctors when seeking treatment at different VA facilities.  Several VA records note that the Veteran brought in his private treatment records to his VA appointments; however those records were not added to his VA medical file.  

The Veteran has consistently been prescribed medications to prevent and treat his headaches, with over-the-counter or prescription medications taken for typical headaches and stronger, prescribed medication used for severe headaches (i.e., Topamax, Tramadol, Propranolol).  His medical records indicate some, but not total, relief of symptoms from these medications.

The Veteran's headaches are currently rated as 10 percent disabling from June 1, 2007, to September 10, 2014.  Notably, while the record unequivocally establishes that the Veteran gets headaches almost daily, the severity of his headaches was not well-documented over that time period in the available medical records.  Yet, combined with the frequency of his headaches, the fact that he has reported at times he had to shut down or lie down in order to relieve symptoms, entails that his headaches likely approximate a level of impairment consistent with one prostrating attack per month.  Therefore, resolving any doubt in the Veteran's favor, the totality of the evidence of record weighs in favor of assigning a 30 percent disability rating, but no higher, for the period of June 1, 2007, to September 10, 2014.

The record, however, does not support a 50 percent disability rating over that time period because there is no evidence to suggest that the Veteran's frequent headaches were completely prostrating and prolonged.  The Veteran consistently reported multiple short-duration headaches.  At the September 2014 VA examination is the first time in the record that he reported headaches of prolonged duration, lasting "weeks at a time."  Further, there is no objective indication in the record that his headaches caused difficulty working prior to September 2014.  As such, a rating in excess of 30 percent disabling for headaches from June 1, 2007, to September 10, 2014, is not warranted.

The March 2017 JMR and Court decision suggested that the Board needed to address whether September 10, 2014, was the first date that it was factually ascertainable that an increase in the Veteran's headaches had occurred, pursuant to 38 C.F.R. § 3.400(o)(2) (2017).  However, the Board notes that the claim on appeal is that of a staged rating, not an increased rating subject to 38 C.F.R. § 3.400(o)(2).  Regardless, as noted above, the first point at which there is objective evidence in the record that the Veteran's headaches approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is September 10, 2014, the date of the VA examination first detailing such symptoms.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 30 percent rating, but no higher, for headaches from June 1, 2007, to September 10, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted in the June 2017 Board remand, there is conflicting evidence that suggests there are several possible causes for the Veteran's cognitive deficiencies, to include TBI, PTSD, depression/dysthymia, and/or post-concussion syndrome.  The remand directives were to afford the Veteran a VA examination to determine the severity and manifestations of his TBI residuals, and to address whether any cognitive deficiencies are due to TBI, PTSD, depression, dysthymia, post-concussion syndrome, or any other cause.  

The Veteran was examined in August 2017 and a report detailing the severity and manifestations of his TBI residuals was obtained.  However, the VA examiner did not provide any response to the remand directive to discuss the cause of the Veteran's cognitive deficiencies.  Accordingly, remand is necessary to fulfill the remand directive and address the cause of the Veteran's cognitive deficiencies.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a qualified VA clinician to determine, based on the evidence of record, whether the Veteran's demonstrated cognitive deficiencies are due to TBI, PTSD, depression, dysthymia, post-concussion syndrome, or any other cause.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.  

Although a review of the entire record is necessary, special attention is directed to the findings in the March 2008 VA psychiatric evaluation, April 2014 VA neuropsychiatric evaluation, and December 2015 VA examination report.  

If the reviewer determines that additional testing is necessary to arrive at any requested opinion, said testing should be scheduled.  

2.  After completing the above, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, if appropriate, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


